Landon, J.:
This order should be reversed because its effect is to enlarge the terms of the statute which provides for the publication of the appointments of the terms of courts. (Code of Civil Pro., § 3317.) What publication should be given to these appointments is a prudential or administrative matter, and properly comes within the scope of the legislative power and not within the judicial power. No case is here presented involving the inherent power of the court, when -in session, to incur such expense as may be necessary in certain exigencies to maintain its authority, punish offenders and prevent the miscarriage of justice.
Order reversed, with ten dollars costs and printing disbursements.
Learned, P. J., and Bocees, J., concurred.
Order reversed, with costs and printing disbursements.